Citation Nr: 0524591	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  03-20 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
including passive-aggressive disorder, depressive disorder, 
and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from January 1987 to July 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has appealed the denial of service connection for 
psychiatric disability.  

Stress-related complaints are reported in his service medical 
records.  He was diagnosed with PTSD and depressive disorder 
NOS in April 2004 by a VA physician who stated that both 
began while the veteran was in the military and that both 
conditions were the result of and a direct cause from 
experiences the veteran endured during his military service.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat with the enemy, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
The Board has furnished this information to the veteran to 
give him further notification of what specific evidence is 
necessary to substantiate his claim, and to advise him that 
he may submit any additional evidence.

There is a diagnosis of PTSD by a VA physician who reviewed 
history provided by the veteran.  He has not indicated what 
was an in-service stressor and whether there is a link 
between it and PTSD. 

The Board concludes that another examination is necessary.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  A VA psychiatric examination should 
be conducted.  The examination is to be 
conducted by a Board-certified 
psychiatrist (per C&P instruction).  The 
examiner should review the claims 
folder, examine the veteran, and render 
an opinion with reasons as to what 
current diagnosis(es) is most 
appropriate and whether it is related to 
in-service manifestations.  If PTSD is 
diagnosed and reported to be related to 
service, an explanation should be given 
describing the exact in-service 
stressors to which it is linked.  The 
examiner must identify the DSM-IV 
criteria that justify the diagnoses.  
The claims folder should be made 
available to the examiner.  

2.  Pursuant to 38 C.F.R. § 3.655 
(2004), when a claimant fails to report 
for an examination scheduled in 
conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the claimant pursuing an original, 
reopened or claim for an increase 
without good cause fails to report for 
examination, the claim will be denied.  
The AOJ shall comply with the 
regulation.

3.  If the VA examiner diagnoses PTSD, 
the RO should attempt, if possible, to 
verify the in-service stressors which 
the examiner indicates the veteran's 
PTSD is linked to.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran has or can obtain evidence, that evidence must be 
submitted by him.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


